Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 14-26 recites the limitation “wherein said tendon intermediate portion of at least two of said tendons contacts said jointed subassembly exclusively in said at least one tendon contact surface of said first link structural body and in at least one tendon contact surface of said second link structural body” which is indefinite.
First, claim 14 recites the limitation "said at least one tendon contact surface" in the limitation “wherein said tendon intermediate portion of at least two of said tendons contacts said jointed subassembly exclusively in said at least one tendon contact surface of said first link structural body and in at least one tendon contact surface of said second link structural body”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “said at least one tendon contact” is referring to some additional limitation accidentally omitted or “said” is an accidental typo. For this examination “said” is interpreted as a typo. Thus, for this examination this interpreted as “wherein said tendon intermediate portion of at least two of said tendons contacts said jointed subassembly exclusively in at least one tendon contact surface of said first link structural body and in at least one tendon contact surface of said second link structural body”.  Claims 15-26 are rejected as well because of dependency on claim 14.
Additionally, for claim 24, the limitation “at least two tendon contact surfaces, on which said tendon and said tendon intermediate portion slide remaining in contact with both said at least two tendon contact surfaces”. What is said tendon referring to? Is said tendon referring to all three tendons previously recited in independent claim 14, or is said tendon referring to only one of these three tendons, or is said tendon referring to both or one of the two tendons that has an intermediate portion that “contacts said jointed subassembly exclusively” as previously recited in independent claim 14 from which claim 24 depends upon? For this examination, said tendon is interpreted as reciting one tendon of the three tendons previously recited in independent claim 14. 
Regardless if these are the intended interpretations or not, the claims need to be clarified. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-15, 17-19, 21-22 and 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brock et al (US 20020128661) hereafter known as Brock.



Regarding claim 14:
Brock discloses:
A robotic microsurgery assembly [see Fig. 1 and para 27… “In another aspect of the invention, there is provided a robotic surgery apparatus”] comprising: 
at least one master tool [see Fig. 1 element M], to detect a manual command; 

at least one surgical instrument [see Fig. 8E] operated on by said at least one slave manipulator [see para 214… “FIG. 8E illustrates a mechanical cabling sequence at the slave station from the drive unit 8, through adaptor 15 and insert 16, to the tool 18.”]; 
at least one control unit [see Fig. 1 element 9 and see para 148 “the controller 9”] configured to receive at least a first command signal comprising information about said manual command and to send a second command signal to at least one actuator to control said slave manipulator [see para 148… “The controller receives a command from the input device 3 and controls the movement of the surgical instrument in a manner responsive to the input manipulation” and see Fig. 15A elements 339 which are actuators]; 
wherein said surgical instrument comprises at least one jointed subassembly  [see Fig. 16A]; 		
said jointed subassembly comprising: 
a first link [see Figs. 16A-16D element 600], a second link [see Figs. 16A-16D element 601], and a third link [see Figs. 16A-16D elements 602, 603 each element (individually) is at least a third link]; wherein: 
said first link is formed of a first link structural body, said first link structural body being a single piece [see labelled Figs. Below rejection to claim 14 which show the proximal and distal ends of the single piece structural body]; 

said third link is formed of a third link structural body, said third link structural body being a single piece  [see labelled Figs. Below rejection to claim 14 which show the proximal and distal ends of the single piece structural body]; and 
wherein: 
said first link structural body comprises a first link distal portion forming a first joint proximal portion and said second link structural body comprises a second link proximal portion forming a first joint distal portion [see labelled figures below rejection to claim 14]; 
said first link distal portion and said second link proximal portion cooperating to form at least partially a first joint providing a single degree of freedom between said first link and said second link [see labelled figures below rejection to claim 14 and see Fig. 16A… element J5 which shows rotation in one degree of freedom]; 
said second link structural body further comprises a second link distal portion forming a second joint proximal portion and said third link structural body comprises a third link proximal portion forming a second joint distal portion [see labelled figures below rejection to claim 14]; 
said second link distal portion and said third link proximal portion cooperate to form at least partially a second joint providing a single degree of freedom between said second link and said third link [see labelled figures below rejection to claim 14 and see Figs. 16 element J6 and J7 which shows rotation in one degree of freedom]; 

a tendon proximal portion, associated to said at least one actuator [see para 261… “Cable 606 travels through the insert stem (section 302)”, “Cable 607 provides the opposing action to cable 606, and goes through the same routing pathway, but on the opposite sides of the insert” and see para 262…  “Cables 608 and 610 also travel through the stem 301, 302”, “the cables 609 and 611 pass through the same routing pathway as cables 608 and 610”. Cables 606-611 all pass through the stem. The length of the cables that passes through the stem are proximal portions of the tendon]; 
a tendon distal portion, secured to and extending over said second link or to said third link [see Fig. 16B which shows the tendon distal elements 606-611 as claimed]; 
a tendon intermediate portion, extending between said tendon proximal portion and said tendon distal portion [The length of the cables after passing through the stem but before being secured are intermediate portions of the tendon]; 
wherein said tendon intermediate portion of at least two of said tendons contacts said jointed subassembly exclusively in said at least one tendon contact surface of said first link structural body and in at least one tendon contact surface of said second link structural body and wherein said first link structural body and said second link structural body comprise said at least one tendon contact surface [see Figs. 16A-16D elements 612. As shown Figs. 16A and 16B… elements 608 and 610 have intermediate portions (ie the lengths of these elements that extend past elements 301 and 302 but before reaching element 635) that rest against the inside of elements 612. Making elements 
, avoiding said at least one tendon contact surface being a hole surface [see Fig. 16A which shows these contact surfaces elements 612 don’t have holes]




    PNG
    media_image1.png
    1165
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    840
    813
    media_image2.png
    Greyscale



Regarding claims 15 and 17-18, Fig. 16B shows tendon contact surfaces (elements 612, 626 and two elements 635) that are on the outer surfaces of specifically their respective links (elements 600, 601, 602 and 603) and are convex.

Regarding claim 19, see labelled Figs. below claim 14 which show a wrist subassembly with a first joint that is substantially orthogonal to a second joint as shown by arrows made by J5, J6, and J7.


Regarding claim 21, Fig. 16B shows elements 606 and 607, (ie two tendons), contact the same contact surface of element 626.

Regarding claim 22, Fig. 16B [see Fig. 16B element 624 is the pin and the holes aligned with element 605 is the pin seat] shows a second joint (see labelled in figures below rejection to claim 14) that is a pin joint, comprising at least one pin and at least one pin seat for receiving said at least one pin that is formed by opposite joint positions intermeshing with one another.


Regarding Claim 24:
See labelled figures below which shows first at least one contact surface (elements 612) and second at least one contact surface (openings in element 600) on the first link. The surfaces contact the intermediate portion of at least one tendon (element 608) as shown in the figures. Additionally, para 262 discloses tensioning the tendons [para 262… “Tension on cables 608 and 610 rotate jaws 602 and 603 counter-clockwise about axis 605.”] indicating some type of movement (ie sliding) of the tendon.

    PNG
    media_image3.png
    587
    758
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    392
    830
    media_image4.png
    Greyscale



See figs. 16A-16B and 16D which shows one of the contact surfaces (elements 612) that extend both above and below element 626 between the first link (600) and the second link (601). As further shown in these figures the intermediate portions of at least four tendons (element 608,609,610, and 611) contact the subassembly exclusively between the first and second link structural bodies reciting each of the at least 3 tendons from independent claim 14.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock.

Regarding claim 23:
Brock discloses the invention substantially as claimed including all the limitations of claim 14.
However, Brock discloses a first and second joint that are pin joints [see labelled figures below rejection to claim 14 which clearly show the use of pins (elements 620 and 624) for the first and second joints respectively]. Thus, Brock fails to disclose “wherein at least one between said first joint and said second joint: is a cam joint; and/or is a rolling joint; and/or is a double-joined joint; and/or is a clevis joint.”
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure either the first or second joint to replace the pin and pin seat of Brock with a clevis joint because applicant has not disclosed that the clevis joint provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Brock’s pin configuration between either the first or second joint, and applicant’s invention, to perform equally well because either Brock’s pin joint or the claimed clevis joint both would perform the same function of providing rotation.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock as applied to claim 14 above, and further in view of Belliard et al (US 20090105715) hereafter known as Belliard.
Brock discloses the invention substantially as claimed including all the limitations of claim 14 above which includes a contact surface that includes a fixed post [see elements 612 in Fig. 16A and para 262… “The cables 608 and 610 then pass between two fixed posts 612.  These posts constrain the cables to pass substantially through the axis 604”]
However, Brock is silent as to the exact geometry of the inside of the fixed posts and thus fails to disclose “each tendon contact surface is a ruled surface formed by a plurality of straight lines”. 
Belliard discloses using ruled surfaces having parallel lines as a way to secure longitudinal elements to another structure [see para 71… “In the described embodiment, the locking means” and  “The inside faces 20d, 22d of the longitudinal elements 20 and 22 have respective mutually-facing recesses 30 and 32, each of substantially semi-cylindrical shape.  The recesses 30 and 32 define walls 34 and 36 which are ruled surfaces having generator lines parallel to the pivot axis 24.”] in the analogous art of surgery [see para 1… “The present invention relates to a fixing device for fixing a rod or similar linking members to a bone”]
Since Brock is silent as to the exact geometry of the inner surface of the fixed post (ie tendon contact surface), and Belliard discloses that ruled surfaces having parallel lines are a known way of securing longitudinal elements in the field of surgery, it would have been obvious to one having ordinary skill in the art at the time the invention .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock as applied to claim 14 above, and further in view of Steger et al (US 20120289946) hereafter known as Steger.

Regarding claim 20:
Brock discloses the invention substantially as claimed including all the limitations of claim 14.
However, Brock discloses a subassembly (ie an elbow assembly) that has two joints that rotate orthogonal to each other [see labelled figures below rejection to claim 14 for labelled joints]. Thus, Brock fails to disclose “jointed subassembly is an elbow subassembly, wherein said first joint is substantially parallel to said second joint”
Steger discloses multi-jointed device with repeating single-degree of freedom joints connected in series of each other with the joints configured to be positioned parallel or orthogonal to the successive joint depending on the desired range of motion of the device [see para 320… “the snake wrist structure 110 can include a configuration where the snake wrist structure consisting of repeating identical single-degree of freedom joints connected in series with joint axes orthogonal to the central axis of the instrument shaft and either parallel or orthogonal to adjacent identical single-degree of freedom joints as dictated by the desired degrees of freedom and range of motion of the snake wrist structure.”] in the analogous art of robotic surgery [see para 39…“the instrument couples to the robot arm (proximal) and the instrument tip that contacts surgical patient tissue (distal)”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Brock to change the configuration of the two joints from that of being orthogonal to each other to that of parallel similarly to that of Steger because depending on the surgery/ operation being performed a parallel series configuration of joints can provide a more advantageous range of motion over an orthogonal series configuration of joints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792